  Case: 1:17-md-02804-DAP Doc #: 2695 Filed: 10/01/19 1 of 2. PageID #: 418651




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION                    )       CASE NO. 1:17-MD-2804
OPIATE LITIGATION                               )
                                                )       SPECIAL MASTER COHEN
THIS DOCUMENT RELATES TO:                       )
“Track One Cases”                               )
                                                )       ORDER REGARDING
                                                )       EXHIBIT AND WITNESS LISTS


        The parties have submitted exhibit and witness lists for the upcoming bellwether trial. The

chart below shows the number of exhibits and witnesses currently listed.

                        Party                                Witnesses                 Exhibits
 Two Plaintiffs as a group                                       84                     25,378
 Six Defendant Families as a group                               200                    31,651
   subtotal: Six Defendant Families’                                                       9,833
   Individual Lists
   subtotal: Six Defendant Families’                                                      21,818
   Additional Joint List

        These numbers of witnesses and exhibits are obviously unrealistic. Neither Plaintiffs nor

Defendants can possibly present anywhere near the number of witnesses listed during the available

time at trial; and it is even less possible they could present to the jury even a substantial fraction of

the number of listed documents. The Special Master understands that the parties must list witnesses

and exhibits they may not use, because their presentations will evolve. But the numbers above are

so excessive they provide no idea to opposing counsel or the Court regarding what actual trial

presentations might be.
  Case: 1:17-md-02804-DAP Doc #: 2695 Filed: 10/01/19 2 of 2. PageID #: 418652



        Accordingly, the Special Master rules as follows. By 5:00 p.m. on Saturday, October 5,

2019, the parties will reduce the number of exhibits and witnesses on their lists as follows.

                        Party                                 Witnesses                 Exhibits
 Two Plaintiffs as a group                                        65                      4,000
 Six Defendant Families as a group                               150                     17,000

The Special Master concludes that: (1) even these numbers represent far more than can actually be

presented at trial; (2) the reductions chosen are fair to all parties; and (3) all parties will still have

ample evidence to present their case.

        The parties are directed not to re-number their exhibits; those exhibits that remain on the lists

will retain the same exhibit numbers they have on the current lists. If, at trial, a party believes good

cause exists to use an exhibit that was originally listed but was removed, the party may seek

permission from opposing counsel and/or the Court to use that exhibit. The normal rules regarding

use of evidence for impeachment will still apply.

        If additional defendants settle before trial, the undersigned or the Court may reduce these

numbers further.

        RESPECTFULLY SUBMITTED,

                                                         /s/ David R. Cohen
                                                         David R. Cohen
                                                         Special Master

Dated: October 1, 2019




                                                    2
